    USDC IN/ND case 2:20-cv-00213-JPK document 1 filed 05/29/20 page 1 of 6


                       IN THE UNITED STATES DISTRICT FOR THE
                           NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

MANAIN FERNANDEZ RAMIREZ,                              )
                                                       )
       Plaintiff,                                      )
                                                       )
       v.                                              )       Cause No:      20 CV 00213
                                                       )
N AND M TRANSFER CO., INC. and                         )
GARY J. HOEFS,                                         )
                                                       )
       Defendants.                                     )       JURY TRIAL DEMANDED

                                       COMPLAINT AT LAW
       NOW COMES the Plaintiff, MANAIN FERNANDEZ RAMIREZ, by and through his

attorneys, KENT M. LUCACCIONI, LTD., and complaining of the Defendants, N AND M

TRANSFER CO., INC. and GARY J. HOEFS, states as follows:

                                       NATURE OF ACTION
       1.      This case arises out of a tractor-trailer/tractor-trailer collision which occurred on

January 30, 2019, caused personal injury and other damages to MANAIN FERNANDEZ RAMIREZ,

and is brought pursuant to the common law of the State of Indiana.

                                          THE PARTIES
       2.      At all time relevant hereto, Plaintiff MANAIN FERNANDEZ RAMIREZ is and was

a legal resident of the City of San Antonio, County of Bexar, and State of Texas.
       3.      At all times relevant hereto, Defendant N AND M TRANSFER CO., INC. is and was

a Wisconsin corporation engaged in the transportation of goods in interstate commerce, including

in and through the State of Indiana.
       4.      At all times relevant hereto, Defendant GARY J. HOEFS is and was a citizen and

resident of the City of De Pere, County of Brown, and State of Wisconsin.

                                 JURISDICTION AND VENUE
       5.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the cause of action occurred in the City of

                                                  1
    USDC IN/ND case 2:20-cv-00213-JPK document 1 filed 05/29/20 page 2 of 6


Gary, County of Lake and State of Illinois.
        6.      This Court has original jurisdiction over the subject matter of this cause of action

pursuant to 28 U.S.C. § 1332(a)(1) because the matter in controversy exceeds $75,000.00, exclusive

of interests and costs, and the Plaintiff and Defendants are citizens of different states, namely Texas

and Wisconsin.
        7.      This Court has personal jurisdiction over Defendants N AND M TRANSFER CO.,

INC. and GARY J. HOEFS pursuant to Fed. R. Civ. P. 4(k)(1)(A) because the Defendants are

subject to the jurisdiction of the courts of general jurisdiction of the State of Indiana pursuant to Ind.

Trial Rule 4.4(A) which provides that the Defendants submitted to jurisdiction of the courts of

Indiana when the negligent acts and/or omissions causing personal injury were committed in the

City of Gary, County of Lake and State of Indiana.

                                  COUNT I
             MANAIN FERNANDEZ RAMIREZ v. N AND M TRANSFER CO. INC.
        1.-7.   Plaintiff MANAIN FERNANDEZ RAMIREZ re-alleges and reincorporates

introductory paragraphs one (1) through seven (7) of this Complaint at Law as and for paragraphs

one (1) through seven (7) of this Count I.
        8.      On January 30, 2019 at 8:43 a.m., Interstate 80 was a four lane interstate roadway

traveling generally in an easterly and westerly direction in the City of Gary, County of Lake and

State os Indiana.
        9.      On the date and time aforesaid, the Plaintiff MANAIN FERNANDEZ RAMIREZ was

operating a tractor/trailer eastbound on Interstate 80 at or near mile marker 9.3 in the City of Gary,

County of Lake and State os Indiana.
        10.     On the date and time aforesaid, GARY J. HOEFS was operating a tractor-trailer

eastbound on Interstate 80 at or near mile marker 9.3 in the City of Gary, County of Lake and State

os Indiana.




                                                    2
    USDC IN/ND case 2:20-cv-00213-JPK document 1 filed 05/29/20 page 3 of 6


       11.     At all times relevant hereto, GARY J. HOEFS was an employee and/or agent of the

Defendant N AND M TRANSPORT CO., INC. and was acting in the course of scope of his

employment and duties as a truck driver.
       12.     In the alternative, at all time relevant hereto, GARY J. HOEFS was an employee and

agent of Defendant N AND M TRANSPORT CO. INC. by operation of law pursuant to the Federal

Motor Carrier Safety Regulations, including 49 C.F.R. 390.50 and 49 C.F.R. 376.1 et seq., and was

acting in the course of scope of his employment and duties as a truck driver.
       13.     At the time and place aforesaid, the Defendant N AND M TRANSPORT CO., INC.,

by and through its employee and agent GARY J. HOEFS, caused the tractor-trailer GARY J. HOEFS

was operating to violently collide with the tractor-trailer operated by the Plaintiff MANAIN

FERNANDEZ RAMIREZ, and caused injury to the Plaintiff MANAIN FERNANDEZ RAMIREZ.
       14.     At all time relevant hereto, the Defendant N AND M TRANSPORT CO., INC., by

and through its employee and agent GARY J. HOEFS, had a duty to use ordinary and reasonable

care for the safety of other motorists, including the Plaintiff MANAIN FERNANDEZ RAMIREZ.
       15.     Notwithstanding this duty, at the time and place aforesaid, the Defendant N AND M

TRANSPORT CO., INC., by and through its employee and agent GARY J. HOEFS, was careless

and negligent in on or more of the following respects:
               a.     Failed to keep a proper lookout;

               b.     Failed to timely apply the brakes of the tractor-trailer to avoid a collision;

               c.     Failed to properly equip and maintain the brakes of the tractor-trailer in a
                      safe condition to stop and hold the tractor-trailer, contrary to and in violation
                      of Ind. Stat. 9-19-3-9 and/or 9-19-3-1;
               d.     Used a hand held mobile phone while operating a commercial motor vehicle,
                      contrary to and in violation of 49 C.F.R. § 392.82(a)(1);
               e.     Used a telecommunication device to type, transmit or read a message and/or
                      other electronic information while operating a motor vehicle, contrary to and
                      in violation of Ind. Stat. 9-21-8-59(a)(1-3);
               f.     Operated the tractor-trailer at a speed that was greater than reasonable given
                      the traffic, weather and highway conditions at the time, contrary to and in
                      violation of Ind. Stat. 9-21-5-4(a)(5); and

                                                 3
    USDC IN/ND case 2:20-cv-00213-JPK document 1 filed 05/29/20 page 4 of 6


                 g.     Followed the tractor-trailer in front of him too closely given the traffic,
                        weather and highway conditions at the time.
       16.       As a direct and proximate result of one or more of the foregoing negligent acts and/or

omissions by the Defendant N AND M TRANSPORT CO., INC., by and through its employee and

agent GARY J. HOEFS, the Plaintiff MANAIN FERNANDEZ RAMIREZ sustained significant

injuries, has incurred and will continue to incur medical expenses and wage loss, and has

experienced and will continue to experience pain, suffering, disability, loss of a normal life and

disfigurement.
       WHEREFORE Plaintiff MANAIN FERNANDEZ RAMIREZ, respectfully requests entry of

judgment against the Defendant N AND M TRANSFER CO., INC. in an amount in excess of

$75,000.00, plus post-judgment interest and costs.

                                     COUNT II
                      MANAIN FERNANDEZ RAMIREZ v. GARY J. HOEFS
       1.-7.     Plaintiff MANAIN FERNANDEZ RAMIREZ re-alleges and reincorporates

introductory paragraphs one (1) through seven (7) of this Complaint at Law as and for paragraphs

one (1) through seven (7) of this Count II.
       8.        On January 30, 2019 at 8:43 a.m., Interstate 80 was a four lane interstate roadway

traveling generally in an easterly and westerly direction in the City of Gary, County of Lake and

State os Indiana.
       9.        On the date and time aforesaid, the Plaintiff MANAIN FERNANDEZ RAMIREZ was

operating a tractor/trailer eastbound on Interstate 80 at or near mile marker 9.3 in the City of Gary,

County of Lake and State os Indiana.
       10.       On the date and time aforesaid, Defendant GARY J. HOEFS was operating a tractor-

trailer eastbound on Interstate 80 at or near mile marker 9.3 in the City of Gary, County of Lake and

State os Indiana.




                                                   4
    USDC IN/ND case 2:20-cv-00213-JPK document 1 filed 05/29/20 page 5 of 6


       11.     At the time and place aforesaid, the Defendant GARY J. HOEFS caused the tractor-

trailer he was operating to violently collide with the tractor-trailer operated by the Plaintiff

MANAIN FERNANDEZ RAMIREZ, and caused injury to the Plaintiff MANAIN FERNANDEZ

RAMIREZ.
       12.     At all time relevant hereto, the Defendant GARY J. HOEFS, had a duty to use

ordinary and reasonable care for the safety of other motorists, including the Plaintiff MANAIN

FERNANDEZ RAMIREZ.
       13.     Notwithstanding this duty, at the time and place aforesaid, the Defendant GARY J.

HOEFS, was careless and negligent in on or more of the following respects:
               a.      Failed to keep a proper lookout;

               b.      Failed to timely apply the brakes of the tractor-trailer to avoid a collision;

               c.      Failed to properly equip and maintain the brakes of the tractor-trailer in a
                       safe condition to stop and hold the tractor-trailer, contrary to and in violation
                       of Ind. Stat. 9-19-3-9 and/or 9-19-3-1;
               d.      Used a hand held mobile phone while operating a commercial motor vehicle,
                       contrary to and in violation of 49 C.F.R. § 392.82(a)(1);
               e.      Used a telecommunication device to type, transmit or read a message and/or
                       other electronic information while operating a motor vehicle, contrary to and
                       in violation of Ind. Stat. 9-21-8-59(a)(1-3);
               f.      Operated the tractor-trailer at a speed that was greater than reasonable given
                       the traffic, weather and highway conditions at the time, contrary to and in
                       violation of Ind. Stat. 9-21-5-4(a)(5); and
               g.      Followed the tractor-trailer in front of him too closely given the traffic,
                       weather and highway conditions at the time.
       14.     As a direct and proximate result of one or more of the foregoing negligent acts and/or

omissions by the Defendant GARY J. HOEFS, the Plaintiff MANAIN FERNANDEZ RAMIREZ

sustained significant injuries, has incurred and will continue to incur medical expenses and wage

loss, and has experienced and will continue to experience pain, suffering, disability, loss of a normal

life and disfigurement.




                                                   5
    USDC IN/ND case 2:20-cv-00213-JPK document 1 filed 05/29/20 page 6 of 6


       WHEREFORE Plaintiff MANAIN FERNANDEZ RAMIREZ, respectfully requests entry of

judgment against the Defendant GARY J. HOEFS in an amount in excess of $75,000.00, plus post-

judgment interest and costs.



                               DEMAND FOR JURY TRIAL
       Plaintiff MANAIN FERNANDEZ RAMIREZ requests a trial by jury on all the issues raised

by the Complaint.


                                                  Respectfully submitted,

                                                  KENT M. LUCACCIONI, LTD.



                                                  /s/Kent M. Lucaccioni
                                                  Kent M. Lucaccioni
                                                  (IL ARDC No. 6197689)
                                                  Vincent B. Browne
                                                  (IL ARDC No. 6242593)
                                                  Kent M. Lucaccioni, Ltd.
                                                  20 South Clark Street, Suite 1700
                                                  Chicago, Illinois 60603
                                                  T: 312-425-0401
                                                  F: 312-263-0128
                                                  Emails: team@kmlltdlaw.com
                                                          kent@kmlltdlaw.com
                                                          vince@kmlltdlaw.com




                                              6
